Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-17, 24-26 are allowed.
Claim 1 is directed to a method comprising: 
storing, at a mobile device management (MDM) server, location-to-device mapping data indicating mobile devices assigned to locations at a healthcare facility, wherein the location-to-device mapping data indicates that a first mobile device is assigned to a first location at the healthcare facility and that a second mobile device is assigned to a second location at the healthcare facility, and wherein the first location is distinct from the second location;
 receiving, at the MDM server, a message indicating receipt of user input that indicates a patient identifier and a particular location associated with a patient; 
in response to determining, based on the location-to-device mapping data, that the particular location corresponds to the first location:
 associating the patient with the first mobile device; 
selecting a selected entertainment application based on a patient record associated with the patient identifier, wherein the selected entertainment application is targeted to the patient based on the patient record; 
sending configuration setting data to the mobile device, the configuration setting data triggering the first mobile device to provide a username and password to a web-based healthcare application to: 
enable the patient to access the web-based healthcare application without entering the username and password; and 
prompt the patient to verify patient information in the web-based healthcare application; and 
sending application data to the mobile device based on selecting the selected entertainment application, the application data triggering the first mobile device to retrieve the selected entertainment application; 2 15330422 v1Docket No.: 73934-00115(PATENT) 
sending healthcare information associated with the patient to the first mobile device, the healthcare information stored in a database accessible to the MDM server; and 
in response to determining that the patient is no longer associated with the first mobile device, sending a remote command from the MDM server to the first mobile device to erase the healthcare information associated with the patient stored in a memory device of the first mobile device. 

For claim rejection under 35USC 101, the current invention recites “generating by the one or more physical processors, prior to payment of the one or more Page 2 of 22medical expenses by the first health plan or the second health plan, one or more coordination of benefits records that indicate that the first member is covered by both the first health plan and the second health plan based on the determination, wherein the one or more coordination of benefits records have the common data structure, the common data structure comprising : (i) at least a portion of the first coverage information, (ii) at least a portion of the second coverage information, and (iii) a member identifier that identifies the first member”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Beinat (WO 2016164236) in view of Leyvi (WO. 2008096286A1) and further in view of McCoy (US. 20150288522) and further in view of Sharp (US. 20100279652). Beinat discloses a method includes registering, by a device management server, at least a first detection device associated with a first location and a second detection device associated with a second location with a device management infrastructure, receiving a beacon identifier associated with a beacon detected by the first detection device. Levy discloses a medical information delivery system configured for operation in conjunction with an entertainment device (30) configured to present an entertainment audio/video content datastream  McCoy discloses a system provides a graphical user interface element in a browser. The browser provides multiple different identities for the browser, each of the multiple different identities associated with a different user, each of the multiple different identities being associated with a plurality of accounts.  Sharp discloses a method includes accessing a subscribed topic hosted on a notification service, the subscribed topic corresponding to a mobile device. 
However, the combined art fail to teach sending application data to the mobile device based on selecting the selected entertainment application, the application data triggering the first mobile device to retrieve the selected entertainment application; 2 15330422 v1Docket No.: 73934-00115(PATENT)sending healthcare information associated with the patient to the first mobile device, the healthcare information stored in a database accessible to the MDM server; and  in response to determining that the patient is no longer associated with the first mobile device, sending a remote command from the MDM server to the first mobile device to erase the healthcare information associated with the patient stored in a memory device of the first mobile device. 
   
The foreign reference WO 2016164236A1 discloses a method includes registering, by a device management server, at least a first detection device associated with a first location and a second detection device associated with a second location with a device management infrastructure, receiving a beacon identifier associated with a beacon detected by the first detection device.   
However, the reference does not disclose sending application data to the mobile device based on selecting the selected entertainment application, the application data triggering the first mobile device to retrieve the selected entertainment application; 2 15330422 v1Docket No.: 73934-00115(PATENT)sending healthcare information associated with the patient to the first mobile device, the healthcare information stored in a database accessible to the MDM server; and  in response to determining that the patient is no longer associated with the first mobile device, sending a remote command from the MDM server to the first mobile device to erase the healthcare information associated with the patient stored in a memory device of the first mobile device.    
The NPL reference “A security risk perception model for the adoption of mobile devices in the healthcare industry “, describes the widespread adoption and use of mobile devices in medical institutions, while beneficial, can also create security concerns for healthcare practitioners: physicians, nurses, information technology (IT) administrators, and healthcare management. To understand how healthcare practitioners perceive the security risks associated with mobile devices, the author developed a research model. This model suggests that a healthcare practitioner’s security perception is related to multiple subjective beliefs which could indirectly impact their behavior intentions when using the devices and adopting security controls in the workplace.. 
However, the NPL reference does not disclose sending application data to the mobile device based on selecting the selected entertainment application, the application data triggering the first mobile device to retrieve the selected entertainment application; 2 15330422 v1Docket No.: 73934-00115(PATENT)sending healthcare information associated with the patient to the first mobile device, the healthcare information stored in a database accessible to the MDM server; and  in response to determining that the patient is no longer associated with the first mobile device, sending a remote command from the MDM server to the first mobile device to erase the healthcare information associated with the patient stored in a memory device of the first mobile device.    
Claims 2-9, 24-26 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 10-14 incorporate all limitations of claims 1-9, 24-26 and are allowed for the same reasons given above 
Claims 15-17 incorporate all limitations of claims 1-19, 24-26 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686